Name: COMMISSION REGULATION (EEC) No 1205/93 of 17 May 1993 fixing the actual production of olive oil and the unit amount of production aid for the 1991/1992 marketing year
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce
 Date Published: nan

 No L 122/34 Official Journal of the European Communities 18 . 5. 93 COMMISSION REGULATION (EEC) No 1205/93 of 17 May 1993 fixing the actual production of olive oil and the unit amount of production aid for the 1991/1992 marketing year (EEC) No 1 527/92 Q, the Member States concerned must notify the Commission, not later than 31 March following each marketing year, of the quantity recognized as qualifying for the aid in each Member State ; whereas as a result of those communications the quantity eligible for aid for the 1991 /92 marketing year amounts to 650 000 tonnes for Italy, 3 400 tonnes for France, 430 147 tonnes for Greece, 610 000 tonnes for Spain and 34 992 tonnes for Portugal ; whereas, as a consequence, the sum of the quantities thus forwarded constitutes the quantity eligible for reimbursement from the EAGGF ; Whereas, in view of the quantity actually produced, the unit amount of the production aid provided for in point (b) of the fifth subparagraph of Article 5 (1 ) of Regulation No 136/66/EEC should also be fixed ; Whereas the amount of production aid in Spain and Portugal is different from that in the other Member States ; Whereas, on the basis of data available, the actual quantity and the unit amount of the aid mentioned above should be fixed at the levels given below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Comittee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2046/92 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 3500/90 ("% and in particular Article 17a (2) thereof, Whereas Article 5 of Regulation No 136/66/EEC provides that the unit amount of the production aid must be reduced where the actual production for a given marketing year exceeds the maximum guaranteed quantity fixed for that marketing year ; whereas, however, producers whose average production is less than 200 kilograms of olive oil per marketing year are not affected by that reduction ; Whereas Article 17a of Regulation (EEC) No 2261 /84 provides that, in order to determine the unit amount of the production aid for olive oil which may be paid in advance, the estimated production for the marketing year concerned should be established ; whereas, for the 1991 /92 marketing year, the estimated production and the unit amount of the production aid which may be paid in advance were fixed by Commission Regulation (EEC) No 1308/92 0 ; Whereas, pursuant to Article 17a (2) of Regulation (EEC) No 2261 /84, not more than six months after the end of the marketing year the quantity actually produced in respect of which entidement to the aid has been recognized must be determined ; whereas, to that end, in accordance with Article 12a of Commission Regulation (EEC) No 3061 /84 0, as last amended by Regulation HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year for olive oil :  the quantity actually produced in respect of which entitlement to the production aid has been recognized and which is eligible for reimbursement by the EAGGF Guarantee Section is 1 728 539 tonnes,  the unit amount of the production aid shall be :  ECU 45,19/100 kg for Spain,  ECU 41,91 /100 kg for Portugal,  ECU 69,80/100 kg for the other Member States. Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 215, 30. 7. 1992, p. 1 . 0 OJ No L 208, 3. 8 . 1984, p. 3 . 0 OJ No L 338 , 5. 12. 1990, p. 3 . (0 OJ No L 139, 22. 5. 1992, p. 45. fÃ ³ OJ No L 288, 1 . 11 . 1984, p. 52. 0 OJ No L 160, 13 . 6. 1992, p. 13 . 18 . 5. 93 Official Journal of the European Communities No L 1 22/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission